 1
                                                           JS-6
 2
 3
4
 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   WESTERN GROWERS                Case No. 5:21-cv-00602-JWH-KKx
       ASSOCIATION;
12   CALIFORNIA FRESH FRUIT
       ASSOCIATION; and             JUDGMENT
13   GROWING COACHELLA VALLEY,
14             Plaintiffs,
15       v.
16   CITY OF COACHELLA;
     STEVEN HERNANDEZ;
17   JOSIE GONZALEZ;
     MEGAN BEAMAN JACINTO;
18   DENISE DELGADO; and
     NETALI GALARZA,
19
               Defendant.
20
21
22
23
24
25
26
27
28
 1         Pursuant to the Memorandum Opinion and Order filed concurrently
 2   herewith,
 3         It is hereby ORDERED, ADJUDGED, and DECREED as follows:
4          1.     This Court possesses subject matter jurisdiction over the above-
 5   captioned action pursuant to 28 U.S.C. §§ 1331 and 1441.
 6         2.     Defendants City of Coachella, Steven Hernandez, Josie Gonzalez,
 7   Megan Beaman Jacinto, Denise Delgado, and Netali Galarza shall have
 8   JUDGMENT in their favor, and against Plaintiffs Western Growers
 9   Association, California Fresh Fruit Association, and Growing Coachella Valley.
10         3.     All claims for relief in Plaintiffs’ Amended Complaint are
11   DISMISSED without leave to amend. This action is DISMISSED with
12   prejudice.
13         4.     To the extent that any party requests any other form of relief, such
14   request is DENIED.
15         IT IS SO ORDERED.
16
17   Dated: July 12, 2021
                                            John W. Holcomb
18                                          UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                            -2-
